Title: To Alexander Hamilton from William Ellery, 30 June 1794
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] June 30, 1794. “Your letter of the 9th of this month relative to a representation made to you by Messrs. Bourne & Malbone concerning certain vessels employed in bringing fire wood from Long island has been handed to me.… For your own part you confess you do not perceive a good ground for the doubt they entertain as to the sense of the law; neither could you undertake to interfere by any direction with the practice which appears to have obtained in this particular. On my part, the sense of the law is manifest. What then ought I to do? Can it become me to undertake to relax the execution of a law where you cannot direct, and which doth not admit even a slight color of doubt as to its construction? If in past any particular inconveniencies attended the practice on the law in question, if thereby the price of fuel was sensibly raised and material dissatisfaction was created among the citizens at large, and if no danger to the revenue would attend a different practice I conceive it would be my duty to make this known to you or the Comptroller; but not to suspend the course of the law. Upon the complaint of masters of vessels employed as aforesaid that they were obliged to go 15 or 20 miles to clear out at Sagg harbour I wrote a letter to the Comptroller dated July 2nd 1793 setting forth the complaint, and mentioning that there had been instances of goods being smuggled from Long island sound, and on the 23d. of August received this answer, ‘It is clear that the district of Sag harbour if not in relation to the district of Newport a district in the same or an adjoining State on the Seacoast or on a navigable river: of course all vessels bound from one to the other of said districts whether with or without cargoes are subject to the regulations contained in the 16th. & 17th. Sections of the Act for regulating the Coasting trade.’ This shows a coincidence of opinion as to the sense of the law. Inconveniencies without doubt attend the entry and clearing of our wood vessels at Sag harbour; but like inconveniencies attend the entry & clearance of vessels employed in foreign trade belonging to ports in this district other than the Port of Newport.…”
